Citation Nr: 0125590	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable disability prior to 
December 9, 1996 and to a disability rating greater than 10 
percent as of December 9, 1996 for post-operative chronic 
sinusitis and perforated nasal septum.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from June 1964 to August 1967 and 
from March 1970 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claims folder was subsequently 
transferred to the RO in Reno, Nevada.  


REMAND

The veteran was scheduled for a Board hearing via 
videoconferencing in September 2001.  At that time, the 
hearing was postponed due to technical difficulties.  
Information on file shows that attempts to reschedule the 
hearing for October 2001 were unsuccessful.  However, review 
of the claims folder reveals that the veteran requested a 
Travel Board hearing on his May 1999 VA Form 9, Appeal to 
Board of Veterans' Appeals.  There is no evidence of record 
showing that he ever withdrew that request.  Therefore, a 
remand is required in order to afford the veteran the Travel 
Board hearing as initially requested.  See 38 C.F.R. § 
20.700(a) (2001).    

In addition, the Board observes that, although the veteran 
resided in California at the time he initiated his claim, he 
currently resides in Nevada.  The veteran's representative of 
record is the California Department of Veterans Affairs 
(CDVA).  It is noted that such state service organizations 
may limit representation to current state residents.  The 
veteran may wish to clarify with CDVA whether continued 
representation by that organization is permitted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
the next available Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


